Case 1:18-cv-24023-EGT Document 128 Entered on FLSD Docket 06/19/2020 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: Case No. 18-24023-Torres


  SAMUEL SCHULTZ,

        Plaintiff,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD., D/B/A
  AZAMARA CLUB CRUISES, AND MCO
  PRODUCTIONS LLC

        Defendants.

  _____________________________/

         PLAINTIFF SCHULTZ’ UNOPPOSED MOTION TO MOVE TRIAL DATE

         Plaintiff, SAMUEL SCHULTZ, by and through his undersigned counsel hereby files this

  unopposed motion to move the trial date due to Plaintiff’s counsel’s inability to travel and impacts

  from COVID-19. In support of his position, Plaintiff states as follows:

         1. This matter is currently scheduled for trial on September 14, 2020.

         2. Several of the witnesses and attorneys of record live outside the state of Florida,

             including Sam Schultz who resides in Wisconsin, Ms. Peratis, Ms. Ramenenka and

             Ms. Theodorou and the Outten & Golden paralegals, who reside in New York, and Ms.

             Wagner who resides in California.

         3. Travel to South Florida is high risk for all those who reside outside the area, but

             particularly for Plaintiff’s lead counsel, Ms. Kathleen Peratis, who is 76 years old. Ms.

             Peratis is in a high-risk category for contracting COVID-19 by virtue of age alone as




                                   Unopposed Motion to Move Trial Date
                                              Page 1 of 2
Case 1:18-cv-24023-EGT Document 128 Entered on FLSD Docket 06/19/2020 Page 2 of 4



             she states in her affidavit, and should not fly as soon as September. (See Affidavit of

             Kathleen Peratis ¶).

         4. Ms. Peratis’ law firm, Outten & Golden, is currently closed and not scheduled to reopen

             until after Labor Day due to the outbreak. Preparing for trial will be burdensome and

             difficult without staff and the assistance of the firm. Plaintiff has tens of thousands of

             pages of documents—comparator documents-- arranged and organized on paper,

             necessary for use at trail. See Affidavit of Kathleen Peratis ¶).

         5. Plaintiff seeks to move the trial two months to mid-November, 2020.

         6. Plaintiff also seeks to enlarge the remaining trial deadlines including pretrial

             stipulation, deposition designations, and jury instructions.

         7. The parties have conferred and are in agreement to request that the trial should be reset

             to November, 2020.

         8. This request is solely for the aforementioned reasons and not to cause delay.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

  conferred with all parties or non-parties who may be affected by the relief sought in this motion in

  a good faith effort. Prior to submitting this Motion to this Honorable Court, Plaintiff’s counsel has

  conferred with Defendant’s counsel, who agreed to the relief.

                                     MEMORANDUM OF LAW

         I. THE COURT HAS BROAD DISCRETION TO EXTEND THE PRETRIAL
            DEADLINE DATES AND THE DISCOVERY PERIOD.

         Rule 6(b) of the Federal Rules of Civil Procedure provides that:

         When by these rules or by a notice given thereunder or by order of court an act is
         required or allowed to be done at or within a specified time, the Court for cause



                                    Unopposed Motion to Move Trial Date
                                               Page 1 of 2
Case 1:18-cv-24023-EGT Document 128 Entered on FLSD Docket 06/19/2020 Page 3 of 4



         shown may at any time in its discretion . . . order the period enlarged if request
         therefore is made before the expiration of the period originally prescribed. . . .


         See also Orange Theatre Corp. v. Rayherstz Amusement Corp., 139 F.2d 871 (3rd Cir.

  1944), Cert denied, 322 U.S. 740 (1944) (Holding that a district court has ample discretionary

  authority to extend the time for serving a motion or answer). By its express terms, Rule 6(b) affords

  wide discretion to this Court to enlarge time periods established by Court Order. Woods v. Allied

  Concord Financial Corp., 373 F.2d 733 (5th Cir. 1967).1 In general, above and beyond Rule 6(b),

  it is within this Court’s discretion to extend the discovery period or continue the trial. Arabian Am.

  Oil Co. v. Scarfone, 939 F.2d 1472 (11th Cir. 1991). Enlargements of time should be available

  when a party demonstrates a reasonable basis for such a request. Beaufort Concrete Co. v. Atlantic

  States Constr. Co., 352 F.2d 460 (5th Cir. 1965), cert. denied, 384 U.S. 1004 (1966). The Plaintiff

  has set forth a reasonable basis for an extension of time of as set forth above.

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by electronic
  filing on June 19, 2020 on all counsel or parties of record on the Service List below.


                                         s/Cathleen Scott
                                         Cathleen Scott, Esq.
                                         Florida Bar No. 135331
                                         Primary e-mail: CScott@scottwagnerlaw.com
                                         Lindsey Wagner, Esq.
                                         Florida Bar No. 86831
                                         Primary e-mail: LWagner@scottwagnerlaw.com
                                         Secondary e-mail: mail@scottwagnerlaw.com
                                         SCOTT WAGNER & ASSOCIATES, P.A.
                                         Jupiter Gardens
                                         250 South Central Boulevard
                                         Suite 104-A
                                         Jupiter, FL 33458
                                         Telephone: (561) 653-0008
                                         Facsimile: (561) 653-0020
                                         Secondary Address: 101 Northpoint Parkway


                                   Unopposed Motion to Move Trial Date
                                              Page 1 of 2
Case 1:18-cv-24023-EGT Document 128 Entered on FLSD Docket 06/19/2020 Page 4 of 4



                                West Palm Beach, FL 33407
                                www.ScottWagnerLaw.com

                                Kathleen Peratis, Esq.
                                KP@outtengolden.com
                                Aliaksandra Ramanenka, Esq.
                                ARamanenka@outtengolden.com
                                OUTTEN & GOLDEN LLP
                                685 Third Avenue, 25th Floor
                                New York, New York 10017
                                Telephone: 212.245.1000

                                Paul W. Mollica, Esq.
                                pwmollica@outtengolden.com
                                161 North Clark Street, Suite 1600
                                Chicago, Illinois 60601
                                Telephone: 312.809.7010


                                SERVICE LIST
                    CASE NO.: Case No. 18-24023-SCOLA/Torres


     David M. DeMaio
     Florida Bar No. 886513
     david.demaio@ogletreedeakins.com
     Gregory R. Hawran
     Florida Bar No. 55989
     gregory.hawran@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK
     & STEWART, P.C.
     Two Datran Center
     9130 S. Dadeland Blvd, Suite 1625
     Miami, Florida 33156
     Telephone: 305.374.0506
     Facsimile: 305.374.0456




                           Unopposed Motion to Move Trial Date
                                      Page 1 of 2
